Case 3:18-cv-14563-BRM-TJB Document 38-1 Filed 08/25/20 Page 1 of 2 PageID: 639




WILENTZ, GOLDMAN & SPITZER P.A.
90 Woodbridge Center Drive
Post Office Box 10
Woodbridge, New Jersey 07095
732.636.8000
Attorneys for Plaintiff New Jersey
Coalition Of Automobile Retailers, Inc.
Daniel J. Kluska, Esq.
NJ Attorney ID 034252007

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

                                       X
NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS,                       Civil Action No. 3:18-cv-14563
INC., a non-profit New Jersey                        (BRM)(TJB)
Corporation,

              Plaintiff,                    Motion Day: September 8, 2020

v.

MAZDA MOTOR OF AMERICA, :
INC.,

              Defendant.


                             CERTIFICATE OF SERVICE

        I hereby certify that on August 25, 2020, the following documents were

served electronically in accordance with the electronic case filing policies and

procedures on the attorneys of record for the Defendant listed below, and a hard

copy of the following documents was sent to the chambers of the Honorable Brian




#11631437.1
Case 3:18-cv-14563-BRM-TJB Document 38-1 Filed 08/25/20 Page 2 of 2 PageID: 640




R. Martinotti, U.S.D.J. at the United States District Court for the District of New

Jersey, 402 East State Street, Trenton, New Jersey 08608, via UPS overnight mail:

        (1) Brief on behalf of Plaintiff New Jersey Coalition of Automotive

Retailers, Inc. ("NJ CAR") in opposition to Defendant Mazda Motor of' America,

Inc.'s ("Mazda") motion to dismiss.


To:     Brian D. Sullivan, Esq.
        FOX ROTHSCHILD LLP
        75 Eisenhower Parkway, Suite 200
        Roseland, NJ 07068

        John J. Sullivan, Esq.
        (admitted pro hac vice)
        HOGAN LOVELLS US LLP
        390 Madison Avenue
        New York, NY 10017

        Ryan L. Ford, Esq.
        (admitted pro hac vice)
        HOGAN LOVELLS US LLP
        555 Thirteenth Street, N.W.
        Washington, D.C. 20004

        Attorneys for Defendant Mazda Motor of America, Inc.,
        d/b/a Mazda North American Operations



                                               A IEL J. KLUSKA

Dated: August 25, 2020




                                        2
#11631437.1
